UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-6635
MARVIN ANTONIO WHITE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
              Henry Coke Morgan, Jr., District Judge.
                     (CR-97-63, CA-00-909-2)

                      Submitted: August 19, 2003

                      Decided: October 22, 2003

     Before LUTTIG, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Marvin Antonio White, Appellant Pro Se. Laura P. Tayman, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. WHITE
                             OPINION

PER CURIAM:

   Marvin Antonio White, a federal prisoner, appeals the district
court’s order denying his motion for reconsideration of its order deny-
ing relief on his motion filed under 28 U.S.C. § 2255 (2000). Because
White’s motion directly attacked his conviction and sentence rather
than any alleged defect in the collateral review process, it amounted
to a successive § 2255 motion that the district court lacked jurisdic-
tion to consider. See United States v. Winestock, ___ F.3d ___, 2003
WL 1949822, at *6 (4th Cir. Apr. 25, 2003). In accordance with
Winestock, we construe White’s notice of appeal and informal brief
on appeal as an application to file a successive § 2255 motion. See id.
at *7. We have reviewed the record and find that White fails to meet
the requirements for authorization to file such a successive motion.

   In order to obtain authorization to file a successive § 2255 motion,
a movant must assert claims based on either: (1) a new rule of consti-
tutional law, previously unavailable, made retroactive by the Supreme
Court to cases on collateral review; or (2) newly discovered evidence
sufficient to establish that no reasonable factfinder would have found
the movant guilty. See 28 U.S.C. § 2244(b)(2) (2000). White does not
satisfy either of these conditions. Accordingly, we affirm the order of
the district court and deny White’s implicit application for leave to
file a second § 2255 motion. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED